DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0251694 to Han et al. (hereinafter Han), and further in view of U.S. Publication No. 2019/0205606 to Zhou et al. (hereinafter Zhou).
Regarding independent claim 1, Han discloses a method for automatically training and applying automatic segmentation in digital image processing (abstract, “Another example method for training and use of a trained machine learning classifier, in an atlas-based segmentation process using deep learning,”), the method comprising:
in response to receiving a plurality of digital images wherein each digital image associated with the plurality of digital images comprises only one annotated structure out of a plurality of structures included in each digital image (paragraph 0102, “training of a deep learning structure segmentation model, using a training data set (operation 610)”… “The atlas models may be designed or structured based on manually or automatically segmented images and annotations (e.g., structure label maps or structure surfaces) on such segmentation images”), 
applying a predictive algorithm to each digital image that determines a predicted probability of each annotation in each digital image  (paragraph 0061 “the trained model can then be deployed during a deep learning prediction stage 312 (including, a further testing or inference stage) to predict segmentation results of subject images that differ from the training data. The trained model thus can be utilized to receive and parse new image data and provide predicted results (e.g., segmentation classifications, labels, mappings, probabilities, etc.) on the new image data.”); see also paragraph 0065 i.e., “predictor function”; see also Han in paragraph 0072:

    PNG
    media_image1.png
    173
    439
    media_image1.png
    Greyscale

Han further discloses in paragraph 0075
determines a predicted background for each digital image
 
    PNG
    media_image2.png
    264
    480
    media_image2.png
    Greyscale

(It should be noted that 2D image slices is construed as “an image” and the dependent structure information i.e., background, used for training CNN model 410 in paragraph 0075, is discussed in paragraph 0072 above).
Han discloses “label fusion” (Figure 6, 680; paragraph 0105), but does not explicitly discloses as further recited, but Zhou discloses 
merges the predicted probability of each annotation with the predicted background in each digital image (Zhou in paragraph 0090)

    PNG
    media_image3.png
    225
    459
    media_image3.png
    Greyscale

Additionally, (Zhou in paragraph 0094)

    PNG
    media_image4.png
    185
    469
    media_image4.png
    Greyscale


in response to applying the predictive algorithm, using the received plurality of digital images to train and apply an application for automatically segmenting unlabeled digital images (Zhou in paragraphs 0090-0091)

    PNG
    media_image5.png
    605
    471
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    246
    489
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhou in order to perform medical image segmentation using autonomous artificial intelligence based medical image segmentation (abstract).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Han in the combination further discloses wherein applying the application for automatically segmenting the unlabeled digital images further comprises: applying a machine learning computer vision algorithm (abstract, “method for training and use of a trained machine learning classifier”) and the received plurality of digital images to the unlabeled digital images to segment the unlabeled digital images (Figure 6, element 630, “obtain subject image for segmentation processing” and element 640, “identify structure(s) in subject image using deep learning segmentation model”).  See also paragraph 0111 of Han below,

    PNG
    media_image7.png
    287
    455
    media_image7.png
    Greyscale

Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Han in the combination further discloses wherein the plurality of digital images comprises digital X-ray images (paragraph 0040, “In an example, the image data 160 may include one or more… X-ray images”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Han in the combination further discloses wherein automatically segmenting the unlabeled digital images further comprises: automatically identifying anatomical structures within an unlabeled digital X-ray image (paragraph 0040, “In an example, the image data 160 may include one or more… X-ray images;” Figure 6, element 630, “obtain subject image for segmentation processing” and element 640, “identify structure(s) in subject image using deep learning segmentation model;” paragraph 0103, “to identify one or more structures in the subject image using the deep learning segmentation model (operation
640). For instance, the deep learning segmentation model may produce an identification of a classification, structure, feature, or other identification of pixel or voxels,”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Han in the combination further discloses wherein the application for automatically segmenting unlabeled digital images includes one or more image segmentation techniques selected from a group comprising at least one of atlas-based segmentation, shape-based segmentation, image-based segmentation, interactive segmentation, and subjective surface segmentation (abstract, “atlas-based segmentation process using deep learning”).
Regarding independent claim 8, the rejection of claim 1 applies directly. Additionally, Han in the combination further discloses a computer system for automatically training and applying automatic segmentation in digital image processing (paragraph 0016, “FIG. 1 illustrates an exemplary radiotherapy system adapted for performing image segmentation processing.”), comprising:
one or more processors (Figure 1, element 110, “computing system”), one or more computer-readable memories (Figure 1, element 114, “memory”), one or more computer-readable tangible storage devices (Figure 1, element 116, “storage device”), and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method (paragraph 0031, “any other non-transitory medium that may be used to store information including image, data, or computer executable instructions (e.g., stored in any format) capable of being accessed by the processing circuitry 112, or any other type of computer device;” paragraph 0033, “The image processing computing system 110 may also operate a variety of software programs comprising software code for implementing the segmentation processing logic 120”).
Regarding dependent claim 11, the rejection of claim 8 is incorporated herein. Additionally, the rejection of claim 4 applies directly. 
Regarding dependent claim 12, the rejection of claim 8 is incorporated herein. Additionally, the rejection of claim 5 applies directly. 
Regarding dependent claim 13, the rejection of claim 8 is incorporated herein. Additionally, the rejection of claim 6 applies directly. 
Regarding dependent claim 14, the rejection of claim 8 is incorporated herein. Additionally, the rejection of claim 7 applies directly. 
Regarding independent claim 15, the rejection of claim 1 applies directly. Additionally, Han in the combination further discloses a computer program product for automatically training and applying automatic segmentation in digital image processing (paragraph 0033, “The image processing computing system 110 may also operate a variety of software programs comprising software code for implementing the segmentation processing logic 120”), comprising:
one or more tangible computer-readable storage devices and program instructions stored on at least one of the one or more tangible computer-readable storage devices (paragraph 0031, “any other non-transitory medium that may be used to store information including image, data, or computer executable instructions (e.g., stored in any format) capable of being accessed by the processing circuitry 112, or any other type of computer device.”).
Regarding dependent claim 18, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 4 applies directly. 
Regarding dependent claim 19, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 6 applies directly. 
Regarding dependent claim 20, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 7 applies directly. 



Claim(s) 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Han further in view of Zhou as applied to claims 1, 8 and 15 respectively above and further in view of U.S. Patent No. 10,127662 to Reicher et al (hereinafter Reicher).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Han and Zhou in the combination as a whole fail to explicitly disclose further comprising: presenting a user interface and prompting a user to annotate a digital image associated with the plurality of digital images using the user interface.
However, Reicher in the combination further discloses further comprising: presenting a user interface and prompting a user to annotate a digital image associated with the plurality of digital images using the user interface (column 11, line 20, “interactive user interfaces and user interactions by which a physician (or other reviewer of images) may add annotations to medical images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Reicher in order to allow a physician to easily add and modify annotations (abstract).

Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Reicher in the combination further discloses wherein presenting the user interface and prompting the user further comprises: for a digital image with a number of structures of interest for annotating (“a number” can be one or more), presenting the same number of different digital images to the user on the user interface and prompting the user to annotate one different structure in each of the different digital images (column 11, line 20, “interactive user interfaces and user interactions by which a physician (or other reviewer of images) may add annotations to medical images;” as different images are presented, it is inherent the annotations would be different).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, the rejection of claim 2 applies directly. 
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the rejection of claim 3 applies directly. 
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 2 applies directly.
Regarding dependent claim 17, the rejection of claim 16 is incorporated herein. Additionally, the rejection of claim 3 applies directly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,595,727 to Lu et al. discloses methods of heart segmentation in medical images using deep learning to train a neural network
U.S. Publication No. 2019/0347524 to Znamenskiy et al. discloses methods of a machine learning model annotating images at various scales of a multi-scale image
U.S. Patent No. 10,430,949 to Wang et al. discloses segmenting tree objects from biomedical images

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668